COURT OF APPEALS
                                                  FOR THE
                                      THIRD DISTRICT OF TEXAS
                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                            (512) 463-1733



Date:              August 14, 2013

Case Numbers: 03-12-00274-CR & 03-12-00275-CR
Trial Court Nos.: D-1-DC-12-904013 & D-1-DC-12-904014

Style:             Samuel Jones v. The State of Texas


The enclosed opinion and judgments were sent this date to the following persons:


         Please note: In criminal cases, the attorney representing the defendant on appeal shall,
         within five days after the opinion is handed down, send his client a copy of the opinion
         and judgment, along with notification of the defendant’s right to file a pro se petition for
         discretionary review under Rule 68. This notification shall be sent certified mail, return
         receipt requested, to the defendant at his last known address. The attorney shall also send
         the court of appeals a letter certifying his compliance with this rule and attaching a copy
         of the return receipt within the time for filing a motion for rehearing. See Tex. R. App. P.
         48.4.


 The Honorable Clifford Brown                            The Honorable Billy Ray Stubblefield
 Judge                                                   Administrative Judge
 Travis County Courthouse                                Williamson County Courthouse
 P.O. Box 1748                                           405 Martin Luther King, Box 2
 Austin, TX 78767                                        Georgetown, TX 78626
                                                         * DELIVERED VIA E-MAIL *
 Ms. Elizabeth S. Phillips
 Assistant District Attorney                             Ms. Linda Icenhauer-Ramirez
 Travis County, Texas                                    Attorney At Law
 P. O. Box 1748                                          1103 Nueces
 Austin, TX 78767                                        Austin, TX 78701
 * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *

 The Honorable Lisa C. McMinn                            The Honorable Amalia Rodriguez-Mendoza
 State Prosecuting Attorney                              Criminal District Clerk
 P. O. Box 13046                                         Travis County Courthouse
 Austin, TX 78711                                        P.O. Box 1748
 * DELIVERED VIA E-MAIL *                                Austin, TX 78767
                                                         * DELIVERED VIA E-MAIL *